COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-09-235-CV



IN RE RICKY DERZAPF	RELATOR

------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

We have considered Relator’s “Petition for Writ of Mandamus and
 Emergency Request For Stay” 
and “Agreed Motion to Dismiss Petition for Writ of Mandamus and Emergency Request for Stay of Order and Proceedings.”  It is the court’s opinion that the agreed motion to dismiss should be granted; therefore, we vacate our order of July 17, 2009 and dismiss this original proceeding.

Relator shall pay all costs of this original proceeding, for which let execution issue.

PER CURIAM

PANEL:  MCCOY and GARDNER, JJ.

DELIVERED:  August 19, 2009

FOOTNOTES
1:See 
Tex. R. App. P.
 47.4
.